Citation Nr: 0418948	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis. 

2.  Entitlement to service connection for peptic ulcer 
disease.
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

During World War II the veteran served as a recognized 
guerilla from May to September 1945, and from September to 
October 1945 he had service in the Regular Philippine Army.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran disagreed with the rating decision and a timely 
substantive appeal was filed.    


FINDING OF FACT

Rheumatoid arthritis and peptic ulcer disease are not shown 
during service or within one year after service and are not 
otherwise shown to be related to service. 


CONCLUSION OF LAW

Rheumatoid arthritis and peptic ulcer disease were not 
incurred in or aggravated by active service, and such 
incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137,  5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jun. 24, 
2004), the Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim(s), or 
something to the effect that the claimant should "give us 
everything  you've got pertaining to your claim(s)."  This  
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In May 2001 the veteran was advised of the passage of the 
VCAA in a letter from the RO.  He was advised that the VCAA 
established new notice and assistance requirements for VA.  
He was told what evidence was needed to support his claim, 
what evidence the VA would attempt to obtain and what 
evidence he needed to obtain and provide in support of his 
claims.  The veteran was specifically advised to submit any 
additional evidence he had in support of his claim.
Additionally, the veteran received further notification of 
evidentiary requirements in a December 2002 Statement of the 
Case (SOC), a June 2003 Supplemental Statement of the Case 
(SSOC), a November 2003 VCAA letter, and a March 2004 SSOC.

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made in March 2002, following appropriate VCAA 
notification in May 2001, and the timing requirement of 
Pelegrini has been satisfied.  

The veteran has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The VA has offered 
assistance in obtaining records identified by the veteran and 
has conducted a personal hearing to afford the veteran the 
opportunity to present evidence, testimony or arguments 
regarding his claim.

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions of the VCAA.  
An adjudication of the appeal at this juncture is proper.

Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service. 38 
U.S.C.A. § 1110.

Service in the Commonwealth Army of the Philippines and 
certain guerrilla service are included for VA compensation 
benefits. 38 C.F.R. §§ 3.40, 3.41.

Where certain diseases, such as rheumatoid arthritis and 
peptic ulcer disease are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Factual Background

The service department confirmed that the veteran had 
Recognized Guerrilla and Regular Philippine Army service from 
May to October 1945.  

The veteran's service records are limited to personnel 
affidavits.  There are no service medical records.  
Philippine Army Personnel affidavits dated in September 1945 
and October 1946, indicate that the veteran suffered no 
wounds or illnesses during his period of service.   

Interim medical data is not of record.

In a January 2001 statement, a private physician reported 
that the veteran had pain in both lower and upper extremities 
and lumbar spine. The diagnoses were rheumatoid arthritis and 
peptic ulcer disease.  It was reported that the veteran 
claimed that had the illnesses during service as a Guerrilla.  
A January 2001 joint affidavit from two neighbors of the 
veteran states that the veteran was discharged from service 
in October 1945 due to rheumatoid arthritis and peptic ulcer 
disease, and that a physician who had treated the veteran was 
deceased and no records were available.  

A Certificate of Discharge received in March 2001indicates 
that the veteran had no disabilities at the time of his 
discharge in October 1945.

Private clinical records dated from the 1980's through 2001 
show the veteran received treatment for various unrelated 
physical disorders.  

A personal hearing was held at the RO in June 2003 which was 
limited to the submission of private clinical records, some 
previously considered, revealing treatment for unrelated 
physical disorders from 2000 to 2002, and the previously 
submitted January 2001 joint affidavit.   

Private clinical records revealing treatment for unrelated 
physical disorders in 2002 and 2003 was received in January 
2004.

Analysis

The veteran asserts that during service he suffered from, and 
was discharged for, rheumatic arthritis and peptic ulcer 
disease.  There are no service medical records from his 
period of service, and service personnel records consistently 
show that at the time of his discharge from service the 
veteran had no disabilities, illnesses or diseases, to 
include rheumatoid arthritis and peptic ulcer disease.

The veteran maintains that he received treatment for those 
disorders from a private physician shortly after service and 
has provided a joint affidavit to that effect.  However, the 
private physician is apparently deceased and there are no 
available medical records of the veteran from that time.  
Further, there are no medical records prior to January 
2001indicating the veteran had rheumatoid arthritis or peptic 
ulcer disease.  Rheumatoid arthritis and peptic ulcer disease 
are first clinically reported in 2001, more than 55 years 
after the veteran's period of service.  

While the private physician diagnoses the veteran's 
rheumatoid arthritis and peptic ulcer disease in January 
2001, he does not relate it to the veteran's active service.  
Rather, he reports the veteran's claim that "he had this 
illness while he was in active duty..." However, information 
recorded by a medical examiner, unenhanced by any additional 
medical comment, is not competent medical evidence. Le Shore 
v. Brown, 8 Vet. App. 406 (1995). 

Unfortunately, there is absolutely no medical evidence in 
support of the veteran's assertions.  A statement from 
individuals apparently associated with the veteran indicates 
that he was discharged from service due to rheumatoid 
arthritis and peptic ulcer disease.  However, that statement 
is not supported by any credible evidence, medical or 
otherwise, and is directly contradicted by the Certificate of 
Discharge. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, the weight of the evidence is against the veteran's 
claims. Service connection for rheumatoid arthritis and 
peptic ulcer disease is not warranted.        


ORDER

Service connection for rheumatoid arthritis is denied.  

Service connection for peptic ulcer disease is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



